IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED
LLOYD A. WRIGHT,

             Appellant,
 v.                                                     Case No. 5D16-387

MORGAN & MORGAN, P.A. AND JOHN
DILL, ESQUIRE, INDIVIDUALLY AND
AS AN ATTORNEY OF MORGAN &
MORGAN, P.A.,

           Appellees.
________________________________/

Opinion filed December 22, 2016

Appeal from the Circuit Court for Volusia
County, Dennis Craig, Judge.

Lloyd A. Wright, Ormond Beach, pro se.

Richard Burton Bush, and Audra M.
Bryant, of Bush, & Augspurger,
Tallahassee, for Appellees.


PER CURIAM.

      After careful consideration, we affirm the trial court’s entry of final summary

judgment. See Sheppard v. State, 151 So. 3d 1154, 1171-74 (Fla. 2014); Reaves v.

State, 826 So. 2d 932, 943-44 (Fla. 2002); Moua v. Pittullo, Howington, Barker,

Abernathy, LLP, 228 Cal. App. 4th 107, 116-17 (2014).


      AFFIRMED.


LAWSON, C.J., SAWAYA and EDWARDS, JJ., concur.